 PEPSICOLA BOTTLING CO.Pepsi Cola Bottling Company of Lumberton,Inc. andLocal 28, DistributiveWorkers of America, ALA.Cases11-CA-4938,11-CA-5020,and 11-CA-5034April 25, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn December 7, 1972, Administrative Law JudgePaul E. Weil issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief and the General Counsel filed across-exception and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, except as modifiedherein.The Administrative Law Judge found that Respon-dent violated Section 8(a)(3) and (1) by discharging,and failingto reinstate, employee Vallaconabecauseof his activities on behalf of the Union, and by refus-ing to reinstate William DeBerry, Jerry Bailey, J. J.Pratt, and Charles Taylor, all of whom engaged in anunfair labor practice strike in protest oflacona's dis-charge. The Administrative Law Judgealso dismissedthe 8(a)(3) allegation with regard to employee WilliamJones on the ground that he failed to appear atRespondent's plant to seek reinstatement at the con-clusionof the strike.For the reasons hereinafter set forth, we find meritonly in Respondent's exceptions to the Administra-tive Law Judge's award of reinstatement to WilliamDeBerry and Val Iacona at the conclusion of thestrike, and in the General Counsel's exception to thedismissalof the allegation with respect to WilliamJones. As stated, we otherwise agree with the Admin-1The Respondent has excepted to certaincredibilityfindings made by theAdministrative Law Judge.It is the Board's establishedpolicy not tooverrulean AdministrativeLaw Judge's resolutions with respectto credibility unlessthe clear preponderanceof all of therelevant evidence convinces us that theresolutions were incorrectStandard Dry Wall Products,Inc, 91 NLRB 544,enfd. 188 F.2d 362 (C A 3). We have carefullyexamined the record and findno basis for reversing his findingsWe herebycorrect the Administrative Law Judge's inadvertent findingthat Respondent's general manager,Grant,spentApril 23 at theRocking-ham plant,since it is clear from the contextthat it was April 3.183istrative Law Judge.1.The unfair labor practice strike, accompanied bypicketing, commenced on April 4, 1972.2 On April 6,Reginald Kimber, an industrial securityagent em-ployed by Respondent during the strike, crossed thepicketline at the plant premises in his personal auto-mobile and was stopped at the plant entrance by pick-ets.Kimber got out of his car and conversed with oneof the pickets. At this point picketing striker, WilliamDeBerry, laid his hands on Kimber, turned himaround, and admonished him not to go into the plant.Kimber replied, "Well, are you threatening me?" De-Berry countered, "You're damn right I am, you goahead at your own risk but you are subject to loseyour damn life-. Just go ahead at your own risk."Although Kimber had a gun on the seat of his auto-mobile, DeBerry did not testify that he saw it, andthere is no evidence that DeBerry's threats and as-saults were occasioned by the gun.The Administrative Law Judge concluded that De-Berry's conduct did not warrant Respondent's refusalto reinstate him on April 12, when the unfair laborpractice strike terminated. The Administrative LawJudge reasoned that DeBerry's conduct was a permis-sible counterthreat to Kimber.We disagree with the Administrative Law Judge'sconclusion. DeBerry's explicit threat of physical harmand violence, particularly because it was accompa-nied by physical contact,is seriousmisconduct suffi-cient to disqualify him for reinstatement. Suchmisconduct is even more significant because it tookplace in the context of an emotionally charged picketline.Cf.Alabaster Lime Company, Inc.,194 NLRB1116. Furthermore, since DeBerry did not testify, andsince there is no evidence that DeBerry ever saw thegun, we cannot infer that DeBerry's conduct was inany way provoked by Kimber.Instead,we find thatDeBerry unjustifiably assaulted and threatened Kim-ber. Such conduct is of sufficient gravity to bar rein-statement.Accordingly, we find that Respondent did not vio-late Section 8(a)(3) and (1) of the Act by refusingreinstatement to William DeBerry for his strike mis-conduct.2.Respondent also contends that employee Val Ia-cona lost his right to reinstatement by his strike mis-conduct. For this position RespondentreliesonIacona's presence and participation in the confronta-tion between Respondent's working drivers and strik-ers which took place at a laundromat and a grocerystore operated by one of Respondent's customers.On April 10, Iacona, in company with strikers Mel-vin Cagle, Bobby Smith, and Glenn Smith, entered alaundromat where employees Marvin Flippen and2Unless otherwise indicated all dates herein are 1972.203 NLRB No. 37 184DECISIONSOF NATIONALLABOR RELATIONS BOARDJohn P. Dixon werefillingPepsi machines. Cagle up-set a handtruck, throwing the bottled drinks acrossthe floor.When Flippen bent over to pick up thebottles, Bobby Smith punched him in the head, caus-ing him to fall across the table. Dixon testified that hewas knocked down and kicked in the back, althoughhe could not identify who in the groupwere his assail-ants. lacona admitted that he waspresent at this inci-dent, but denied that he participated in any way.According to lacona, he said nothing to Flippen.After the Flippen beating, lacona returned to theplant where, after talking to some fellow employees,he decided that things had gotten out of hand. He andhis fellow employees decided to call Respondent's of-fice in New York or New Jersey, and he talked to aMr. Posh, informing him that the employees wereconcerned about the strike, and asked if Posh couldhelp. Posh replied that he would leave the matter uptoGrant.Later thesameday SupervisorHollis Smith wasservicing one of Respondent's customersat a grocerymarket when strikers Puckett, Allred, and Iaconacame to the market and asked him not to workanymore. Iacona and the two other employees toldSmith that they had had Flippen taken care of andalso had strikebreaker George Ewing "staked out,"and told Smith not to work any more stops. Iaconatold Smith that "Flippen had been beaten up, that theguys that did it were in cars riding around, and he'dbe better off if he went back to the plant."The Administrative Law Judge inferred thatIacona'smessage toSupervisor Smithwas in the na-ture of a warning or plea for Smith to cease his strike-breaking activities, rather than a threat to him that hewould be dealt with as Flippen had been. He thereforeconcluded that Respondent was without justcause fordenying reinstatement to lacona.We disagree with that conclusion. In the first place,we find that lacona's statement to Smithis on its facea threat of personal physical violence, particularlysince it was uttered in conjunction witha warning thatother strikebreakers had just been similarly "takencare of" and "staked out." In addition, we find unten-able lacona's disavowal of an intent to threaten Smithin light of the circumstance that,when lacona in-formed Smith that the people responsible for beatingFlippen were still abroad in search of victims, laconahimself had been present at Flippen's beating. Wealso note that Iacona accurately informed Smith thatthemen who had beaten Flippenwerestillabroadharassingworking employees. Striker Bobby Smith,who had beaten Flippen, thatsameday accompaniedstriker Cagle to a grocery store where Bobby Smiththreatenedworking employee Ewing that he wasgoing to cut Ewing's guts out if Ewing didn't stopworking. The circumstance that lacona accompaniedfellow strikers in seeking out Hollis Smith while Smithwas working is completely inconsistent withlacona'stestimony thatearlier inthe day he decided that thestrike violence had gotten out of hand after witnessingthe beating of Flippen. In our view, the only inferencewarranted by the facts is that lacona's statement toSmith, which on its face constitutes a specific threatof personal physical harm, was intended by lacona tobe just that. Such conduct clearly justifiedRespondent's refusal to reinstate lacona at the con-clusion of the strike on April 12.Accordingly, we find that Respondent did not vio-late Section 8(a)(3) and (1) of the Act by refusing toreinstateemployee Val Iacona for his misconductduring the strike. However, inasmuch as we affirm theAdministrative Law Judge's findings that lacona wasdiscriminatorily discharged on April 4 and that hisdischarge caused the strike, our order will provide thathe be made whole for the period between April 4 and10, 1972, the date of his misconduct.'3.We agree with the General Counsel that the Ad-ministrative Law Judge erred in dismissing the allega-tionwith regard to employee William Jones. TheAdministrative Law Judge ruled that, despite the un-conditional offer to return to work made on Jones'behalf by the Union, it was not incumbent upon Re-spondent to hold the job open for him when he failedto appear at the conclusion of the strike on April 12.However, as the Administrative Law Judge found, ifJones had then appeared for reinstatement, his appli-cation would have been utterly futile, as shown by theletter Respondent mailed to Jones 2 days later, whichread in pertinent part:Your former position has been filled by perma-nent replacements. However, your name hasbeen placed on a preferential hiring list. Shoulda job, the same or substantially equivalent to,your former job become available you will begiven firstopportunity for such a job.At the hearing the General Counsel stated that hehad been informed that Jones was probably in themilitary service. Inasmuch as the strike was an unfairlabor practice strike,Respondent's placement ofJones' name on a preferential hiring list full and com-plete reinstatement such as is required by the Act.Accordingly, we find Respondent's refusal of rein-statement violates Section 8(a)(3) and(1),and shallprovide in our Order for our usual remedy as to Wil-liam Jones.'Cf.G.fford-Hill 4 Co,188 NLRB 337. PEPSICOLA BOTTLING CO.185ORDERPursuant to Section10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judgeas modifiedbelow and hereby orders that Respondent, Pepsi ColaBottling Company of Lumberton,Inc., its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so mod-ified.1.Delete the names of Val Iacona and WilliamDeBerry from paragraph 2(a) of the said recom-mended Order, but add thereto thenameof WilliamJones.2.Substitute the following paragraph for that ofparagraph 2(b) of the recommended Order:"(b)Make whole J. J. Pratt, whose proper rein-statementwas delayed by the continuing employmentat the close of the strike of a strike replacement, andVal lacona, who was discriminatorily discharged onApril 4 but whose misconduct on April 10 disqualifiedhim for reinstatement, for any loss of pay they mayhave suffered as a result of the discrimination againstthem in the manner set forth in the section entitled`The Remedy.' "3.Substitute the attached Appendix for that of theAdministrative Law Judge.MEMBER KENNEDY. concurring in part anddissentingin part:I cannot accept the conclusion reached by the Ad-ministrative Law Judge that Respondent violated Sec-tion 8(a)(3) of the Act when it discharged Val lacona.In my view, the evidence does not support the conclu-sion that lacona's discharge was discriminatorily mo-tivated.The Administrative Law Judge's rationale seems tobe that the dissatisfied customer's complaints aboutthe poor service he received from Respondent werebasically concerned with the equipment which Re-spondent furnished, rather than Iacona's lack ofservice. Thus, in his analysis Respondent erroneouslyplaced the blame on lacona for the customer's dissat-isfaction when, in fact, the fault should have beenattributed to Supervisor Rogers who was responsiblefor replacement of the equipment. Having found thatthe reason given for the discharge of Iacona was apretext, the Administrative Law Judge concluded thatthe discharge was discriminatory.The Fifth Circuit succinctly stated long ago a guid-ing principle inN.L.R.B. v. T A. McGahey, Sr., et al.,d/b/a Columbus Marble Works,233 F.2d 406, 412-413:The Board's error is the frequent one in whichthe existence of the reasons stated by the employ-er as the basis for the discharge is evaluated interms of its reasonableness.If the discharge wasexcessively harsh,if lesser forms of disciplinewould have been adequate, if the discharged em-ployee was more, or just as, capable as the oneleft to do the job, or the like then, the argumentruns, the employer must not actually have beenmotivated by managerial considerations, and(here a full 180 degree swing is made)the statedreason,thus dissipated as pretense, nought re-mains but antiunion purpose as the explanation.But as we have so often said:management is formanagement. Neither Board not Court can sec-ond-guess it or give it gentle guidance by over-the-shoulder supervision.Management can dis-charge for good cause, or bad cause, or no causeat all. It has,as the master of its own businessaffairs, complete freedom with but one specific,definite qualification: it may not discharge whenthe real motivating purpose is to do that whichSection 8(a)(3) forbids.As I view the record, the evidence does not estab-lish that the motivation of Respondent in dischargingIacona was discriminatory. There is no apparent rea-son why Respondent would want to single out laconafordiscriminatory treatment.WhileRespondentknew that lacona had attended union meetings, Re-spondent also knew the names of the other employeeswho attended those same meetings. The Administra-tive Law Judge drew an inference that it was "improb-able" that Respondent was unaware of "the leadingnature of lacona's participation," which apparently isa reference to the fact that Iacona initially contactedthe Union. Respondent denied such knowledge, but,in any event, even if Respondent knew that laconahad contacted the Union, the circumstances which ledto lacona's discharge do not show a discriminatorytermination.Respondent learned of its customer'sdissatisfac-tion with his service while investigating alleged theftsof its syrup.Because theRockingham plantmanagerhad suffered a heart attack the week before, the gener-almanager of two plants came to Rockingham tocommence the investigation of the thefts of syrup. Thesecond customer which the general manager contact-ed was Ray's Drive-In. There it was discovered thatthe Pepsi Cola fountain equipment, costing in excessof one thousand dollars, had been removed from therestaurant and was lying in the back of the parkinglot.Ray had replaced Respondent's equipment withnew equipment from the Coca Cola Company.While the generalmanagerwas there " . . . Raycomplained bitterly about the service he had gottenfrom Respondent.... " On the way back to theRockingham plant, the general manager inquired 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich salesman serviced Ray and was told that it waslacona. That same day the general manager confront-ed lacona with Ray's complaints and then sent laconaand the local plant manager to talk to Ray in an effortto regain his business. lacona testified that he agreedto visit Ray "since my job was relying on it." Theefforts of lacona and Plant Manager Cobb to concili-ate Ray were unsuccessful.The fact that Respondent sent lacona to talk to Rayabout his dissatisfaction is significant. If Respondentwas really searching for an excuse to discharge Iaco-na, why would Respondent give Iacona the opportu-nity to placate the customer and remove the veryreason Respondent was going to seize on to dischargeIacona?Furthermore, there is no evidence that Respondentdealt with lacona any differently than it would havewith any other employee under these circumstances.As lacona himself testified, Respondent had dis-charged so many employees while he was employedthere that he was half way up the seniority list in hisseventh month. This indicates that Respondent hadnot hesitated to discharge other employees in the past.Iam not unmindful of the incidents of interroga-tion of two employees engaged in by Respondent'splantmanager.While the interrogations establishcompany knowledge of the identity of employees whoattended union meetings, the interrogations were notaccompanied by threats of reprisal or other coerciveconduct. As the Fifth Circuit observed:4The finding of 8(a)(1) guilt does not automatical-lymake a discharge an unlawful one or, by sup-plying a possiblemotive, allow the Board,without more, to conclude that the act of dis-charge was illegally inspired.Moreover, even if I were to find that lacona's dis-charge was unlawful, I would not order Respondentto reinstate him as the Administrative Law Judge did.In this respect, I concur fully with my colleagues thatIacona'smisconduct during the strike justifiedRespondent's refusal to reinstate him.5Iacona was present when a violent attack tookplace on employee Marvin Flippen who was workingduring the strike. The employee was hit in the head,knocked to the floor, and kicked in the back. Iaconawas present while this unprovoked attack on Flippentook place and had accompanied three persons, in-cluding the assailant, to the scene. Later that sameday, lacona told Supervisor Hollis Smith about thebeating of that employee and made a specific threatof physical violence against Smith. Nevertheless, theAdministrative Law Judge found that this "message"to Smith was ". . . more in the nature of a warningand plea for him to cease supporting the Respondentthan a threat to him that he would be dealt with asFlippen had been." I join with my colleagues in reject-ing the Administrative Law Judge's rationale for thisseriousmisconduct.Since in my view the discharge of lacona was notan unfair labor practice, it follows that the strikewhich began on April 4 was not an unfair labor prac-tice strike. Consequently, I would find that Respon-dent did not violate the Act when it failed to reinstateWilliam Jones and J. J. Pratt because they were eco-nomic strikers who had been permanently replaced .6However, I concur with the majority view that Re-spondent violated the Act when it denied rein-statementto Jerry Bailey and Charles Taylor becauseRespondent denied them reinstatement on the basisof alleged misconduct which was not of the type todisqualify them from reinstatement.Like the majority, I am unwilling to excuse WilliamDeBerry's explicit threat of physical harm and vio-lenceand, accordingly, would reject the Administra-tive Law Judge's finding that Respondent violated theAct when it refused to reinstate DeBerry.4 N LR B v T A McGahey Sr, et al, supra,410.SThe walkoutwas markedby violence.MelvinCagle,Glenn Smith, BobbySmith, Frank Shankle, and George Hudson were discharged for picket linemisconduct.The General Counsel did not contend that theirdischargesviolated theAct. The majoritydismisses the allegations of the complaint withrespect to the discharge of Leon Jones,Jerry Pucket, Larry Talley, andWilliam DeBerry because of their misconduct.6The Laidlaw Corporation,171NLRB 1366.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a represent-ative of their own choosingTo act together for collective bargaining orother mutual aid or protection andTo refrain from any and all these things.WE WILL NOT do anything that interferes withthese rights.More specifically,WE WILL NOT discourage membership in Local28,DistributiveWorkers of America, ALA, orany other labor organization, by discriminatorilyrefusing to reinstate unfair labor practice strikers,or delaying in reinstating unfair labor practicestrikerswhile continuing to employ strike em-ployee replacements, or by discharging any em- PEPSICOLA BOTTLING CO.187ployee because of his union activities.WE WILL make whole all of our employees, in-cluding J. J. Pratt, whose reinstatement after thestrike was delayed, for any loss of pay they mayhave suffered as a result of our discriminationagainst them, by payment to each of them of theamount of money they lost as a result of ouraction.WE WILL offer to William Jones, Charles Tay-lor, and Jerry Bailey immediate and full rein-statement to their former jobs, discharging ifnecessary all replacements hired during the strikeand make them whole for any loss of wages theymay have suffered as a result of our discrimina-tion.WE WILL NOT coercively interrogate our em-ployees about their union activities or other em-ployees' union activities.WE WILL NOT solicit our employees to engage insurveillance of fellow employees' union activitiesand report them to us.DatedByPEPSI COLA BOTTLING COMPANYOF LUMBERTON, INC.(Employer)(Representative)(Title)We will notify immediately the above-named individ-uals, ifpresently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1624 Wachovia Building, 301 NorthMain Street, Winston-Salem, North Carolina 27101,Telephone 919-723-9211, Ext. 360.DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Administrative Law Judge: On May 8,1972, Local 28, National Council of Distributive Workersof America, ALA, hereinafter called the Union, filed acharge with the Regional Director for Region 11 (Winston-Salem, North Carolina), of the National Labor RelationsBoard, hereinafter called the Board, alleging that Pepsi ColaBottling Company violated Section 8(a)(3) of the Act, by thedischarge of Val lacona and 16 other employees, and byvarious other acts and conduct interfered with,restrained,and coerced its employees in violation of Section 8(a)(1) oftheAct. Thereafter the Union filed an amended charge(11-CA-4938)alleging,as 8(a)(3) violations,a discriminato-ry refusal to reinstate seven employees by Pepsi Cola Bot-tling Company of Lumberton, Inc., hereinafter called theRespondent. On August 29, 1972, the Regional Directorissued a complaint against Respondent alleging violationsof Section 8(a)(1) and (3) by the discharge of two employeesand by itsfailure to reinstate five more after an unfair laborpracticestrike.The complaintalsoallegesthatRespondent's plant manager interrogated employees in vio-lation of Section 8(a)(1). Respondent answered the com-plaint on July 28,' admitting the jurisdictional facts anddenying the commission of the unfair labor practices. OnJuly 21 the Union filed a second charge (11-CA-5020) al-leging that Respondent violated Section 8(a)(3) by discrim-inating against seven employees other than those named inthe theretofore issued complaint. On July 27, the Unionfiled a third charge(11-CA-5034)alleging discriminationagainst yet another employee, Bobby Smith, by Respon-dent.On August 16, the Regional Director issued anamendmentto thecomplaint and notice of hearing addingthe names of four additional employees to the allegation ofdiscrimination against seven employees in the original com-plaint. On the following day, August 17, the Regional Direc-torissuedan order consolidating the three cases.Respondent duly denied the additional allegations.The matter came on for hearing before me on August 30.At theopening of the hearing the General Counsel amendedhis complaint by alleging various additional violations ofSection 8(a)(1) by the plant manager and by SupervisorGary Plowman, and further amended it by deleting thename ofBobby Smith from theallegationof discriminationby the failure to reinstate unfair labor practice strikers.After August 30, the matter was continued to September11, because of the failure of Respondent to comply with asubpena issued by the General Counsel. The hearing re-sumed on September 11, and was completed on September14, 1972. All parties were represented by counsel and hadan opportunity to call and examine witnesses and to adducerelevant and material evidence. At the close of the hearingthe parties waived oral argument. At the close of the Gener-al Counsel's case I dismissed the allegation relating to Wil-liam Jones, one of the employees allegedly discriminatedagainstby thefailure of Respondent to recall him after theunfair labor practice strike, because of the failure of theGeneral Counsel to adduce substantial evidence in supportof the allegation.Briefs have been received from the Gener-alCounsel and the Charging Party. The General Counselfiled with his brief a motion for reconsideration of the dis-missal of the allegation relating to William Jones, whichmotion will be dealt with below.On the entire record in this case, and in consideration of1All dateshereinafter are in theyear 1972,unless otherwise specified. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe briefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a North Carolina corporation marketingand distributing soft drinks in various towns includingRockingham, North Carolina. Respondent annually shipsproducts from its North Carolina facilities to points in otherStates and receives products from points in other States atitsNorth Carolina facilities valued in excess of $50,000.Respondent is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.11THE LABOR ORGANIZATION INVOLVEDThe Unionis a laborprganizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAt its plant in Rockingham, North Carolina, Respondentwarehouses and distributes beverages, including Pepsi Cola,Mountain Dew, and a grape beverage, in the city of Rock-ingham and the territory surrounding it. The product is bothbottled ready to drink and in the form of syrup which is soldin 5-gallon containers. The driver-salesmen employed byRespondent distribute the product and also containers ofgas and paper cups for fountain use. The supervisory hier-archy consists of a general manager who answers to thecorporate officers located in New York, a plant manager,and several sales supervisors. In addition there is a mechani-cal supervisor whose responsibility is the distribution andmaintenance of fountain equipment and chests from whichsales of bottled product are made to the ultimate consumer.The trucks from which the product is sold are loaded eachevening by a warehouse crew under a warehouse supervisorand parked in the Company's lot. The next morning thedriver-salesmen pick up the trucks and make their deliveriesafter which they return their trucks with empty bottles andleave them in the Company garage to be refilled.On about March 1, a driversalesman,Val lacona, con-tacted Elliot Martin, organizer for the Union, and told himthat the employees were interested in being organized. Ameeting was arranged in a local warehouse for March 7, anda substantial number of employees attended.On March 8, Organizer Martin sent a telegram to theCompany stating that the Union represented a majority ofits employees at the Rockingham facility and asking for aconference.On thesameday,March 8, an employee, Steve Kelly,who had been present at the meeting the night before andapparently signed a card, told his supervisor, Dean Ivey,and also Mechanical Supervisor Rogers, that the employeeswere organizing a union. Before Kelly left on his route,Rogers called him into Plant Manager Cobb's office.Cobb asked Kelly whatwas happening.Kelly respondedthat the men were trying to organize a union and that he wasyoung and did not want to get involved in it. Cobb askedwhat the men were complaining about; Kelly answered thatthey were complaining about working conditions,such asthe fact that the Rockingham plant did not have helpers onthe trucks as the Lumberton employees did, and mentionedother complaints.Kelly left Cobb's office and started on his route. Later thesame morninghe was delivering drinks to a gas station andCobb drew up in an automobile alone. Cobb called Kellyover to his car and asked him who had attended the meet-ing.Kelly answered that just about everybody at the planthad attended, whereupon Cobb called off the names of thesalesmenand Kelly answered "yes" if they had attended themeeting and"no" if they had not. With regard to the ware-house crew, Kelly simply stated that all of them were pre-sent.Cobb asked when the next meeting was to be held andKelly told him when it would be held and said that he wouldattend the meeting. Cobb asked Kelly to attend the futuremeetingsand listen to what was said and who said it, andstated that he would be back in touch with Kelly thereafter.After the second meeting Cobb sought out Kelly on hisroute.On this occasion Kelly again told Cobb who hadattended the meeting. Cobb asked who had said what andKelly said that he did not remember but that themen werestill complaining about the same things. Cobb asked if thesame oneswere there, and Kelly answered "yes," with theexception of John Quick, who had not attended prior meet-ingsbut was in attendance at this one. That was the lastoccasion on which Cobb and Kelly talked about the Union.Talmadge Allred was one of the warehousemen. OnMarch 22 he suffered what he called a "light seizure." 2 Asa result of the seizure he was jumpy and nervous but contin-ued working. His supervisor, Gary Plowman, suggested thathe go home and Plant Manager Cobb reinforcedthe sugges-tion and sent him home after he had dropped a case ofdrinks. Allred testified that he came in the next morning andpunched in, but before he started working, Plant ManagerCobb called him into the office and discharged him becausehe had been drinking. Allred stated that that was the firsttimethat Cobb had ever mentioned anything to him aboutany drinking.Plowman testified that on that occasion he had seen All-red stumble with a case of bottles and asked him what waswrong. He got no answer but smelled alcohol on Allred'sbreath. He testified that he called Cobb who told Allred topunch out and come back the next day but that Allred didnot come in the next day. He further testified that he hadwarned Allred about drinking on the jobat least three times,the most recentbeing about 3 weeks before that occasion.Respondent also adduced evidence that Allred had beenconvicted of public drunkedness in 1971.3On cross-examination Allred testified that he had signedan affidavit which stated "on Wednesday (March 23), Icouldn't find my timecard, I went to see Cobb and Cobbsaid he couldn't work me because of the insurance, and Ileft."On April 23 Thomas Grant, the general manager, who is2Allred testified that he hada history ofepileptic seizures and in fact hadone in December and was taken to thehospital byPlantManager Cobb.3Allred testified that he had had "a beer" at lunch on March 22. PEPSICOLA BOTTLING CO.189in charge of the plant at Rockingham as well as a secondplant at Lumberton, North Carolina, spent the day at theRockingham plant.4 Cobb had had a heart attack the priorweek and Grant explained that he wanted to familiarizehimself with the situation concerningCobbas well as com-mence an investigation of reported theft of syrup from theRockingham plant. Shortly before noon, Grant, togetherwith Mechanical Supervisor Rogers,left to call on some ofthe customers to commence an investigation of reportedthefts of Respondent's syrup. At the second stop they made,Ray's Drive Inn,they found the soda fountain equipmentthat they had furnished the restaurant lying in back of theparking lot and on entering found new equipment suppliedby the Coca Cola Company, a competitor. They interviewedRay, the proprietor. The accounts of the interview by Grantand by Rogers are quite divergent and will be discussedhereinafter.Everyone appears to agree that Ray com-plained bitterly about the service he had gotten from Re-spondent and stated that he had determined to use CocaCola equipment in the future.After making some morestops, Grant and Rogers went back to the plant. On the wayback, Grant asked Rogers whichsalesmanserviced Ray'sand was told that it was lacona.When theyreturned to theplant,and Iacona returned from his route,Grant and Rog-ers confronted him with the complaints from Ray's and sentlacona together with Plant Manager Cobb to try to concil-iateRay. Theirattempt was unsuccessful and Iacona andCobbreturned to Respondent's plant.Cobband Iaconareported to Grant what had happened and Grant told Iaco-na that he would see him in his office at 9 o'clock the nextmorning.On April 4, when Grant arrived at the plant, he found thedriver-salesmen sittingin the office. He inquired why theywere not out on their routes and was informed that theywere waiting to see what he was going to do with lacona.He told them, in effect,that it was not their business andinvited them one at a time into the office.The first man thatcame into the office left and went on his route.5The seconddeclined to go into the office but told Grant that the menwould like to hear what he had to say as a group. He toldthem either to get to work, or to get out of the office, butthe men continued to sit, whereupon Grant called the policewho came and advised the men to leave the premises. Aftera few minutes hesitation they did so and shortly thereafterfound that the door had been locked behind them.About 5 p.m., by whichtime, apparently,a picket line hadformed, Grant came out of the door and handed Iacona aletter.Grant said, in effect, that he did not meet with Iaconabecause of the strike, but that the letter contained what hewould have had to say. The letter was a notice of termina-tion to Iacona because he lost a customer through failing toservice it.The strike that followed continued until April 12, onwhich day Martin telephoned the plant and told theCompany's lawyer that the men unconditionally offered toreturn to work. Attorney Keiler told them to come to theplant and they did so. On their arrival at the plant Keilerand Grant met them at the door and told them that theyGrant's office and usual place of business was in the Lumberton plant.5He did not testify.would be interviewed individually. Grant interviewed sever-al of the employees and then he had to leave with AttorneyKeiler for a hearing on an injunction. Grant told the re-maining employees to come back later in the day and mostof them did. Apparently some employees were returned towork after the strike, but William DeBerry, Leon Jones,Jerry Bailey, Jerry Puckett, Charles Taylor, and Larry Tal-ley were informed that they were discharged because ofpicket line misconduct, and J. J. Pratt, who had been awarehouseman, was informed that he had been replacedand was put on a preferential hiring list.It appears that the strike, although short in duration, wasviolent; tires were slashed, a "Molotov Cocktail" was appar-ently directed at a truck, windows were broken,missilesthrown, at least one beating administered, trucks were fol-lowed, and attempts were made to block entry and egressfrom the plant. A temporary restraining order was issued bya local courtex parseand it appears that an action againstsome employees for contempt with relation to the strikeactivities is awaiting trial.B. Discussion and Conclusions1.Val IaconaThe General Counsel contends that the discharge of Iaco-na violated Section 8(a)(3) of the Act and that accordinglythe strike, which directly resulted from the discharge, wasan unfair labor practice strike.There is no real issue that thestrike resulted from lacona's discharge.The evidence re-veals that lacona had been a satisfactory driver-salesmansinceJuly 1971, when he was first hired. Although Respon-dent takes the position that lacona had been warned in thepast about not servicing his customers, the only evidence ofthat is in the testimony of Mechanical Supervisor Rogersthat, a few weeks before lacona's discharge,he, Rogers, hadtold Iacona that Ray's Drive Inn needed cups and bottledCO2 gas, to which Iacona responded that he would take careof the matter.The entire thrust of Respondent's defensewith regard Iacona is that he was guilty of neglecting thecustomer and failing to serve him so that the customerrejected the equipment and to some extent the product ofRespondent.According to the testimony of Grant, when he went toRay's Drive Inn with Rogers, they found the equipmentlying on a freezer outside the store. They went into thedrive-inn and asked Ray why the equipment was outside.Ray said that he was sick and tired of Pepsi's lousy service,that it had never been any good, and that, when it got to thepoint where he could not put up with it any longer, he calledthe Coca Cola Company who took out the Pepsi Cola equip-ment and put in their own. On cross-examination Granttestified that Pepsi Cola was being dispensed through theCoca Cola dispenser but that two other products, MountainDew and a grape drink, were no longer being dispensed byRay. In his direct examination Grant testified that after heand Rogers left Ray's, on the way back to the plant, heasked Rogers whose route the stop was located on andfound that it was Iacona's. At this time Rogers told him thatthe week before he had had a telephone call from Ray whocomplained about the service and that he had told Iacona 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Ray had called and he should take care of him. Whenthey returned to the plant, according to Grant, he askedlacona and Cobb to go back to Ray's andsee ifthey couldtalk Ray into reinstating their machinery and selling the twoflavors that he had dropped. Grant also testified that whenCobb and lacona returned lacona told him that they hadnot lost the account because Ray wasstill sellingPepsi Cola,and reminded him that the other routesalesmenthat hadhad the account through the years had always given Raybad service. He said he was not concerned about whathappened before, he was concerned about the present, andthe men that had that account on that day.According to Grant's testimony, during the period ofApril 3 to August 1972, only 25 gallons of product were soldto Ray, while in the same period in 1971, 65 gallons hadbeen sold to him. Grant stated on cross-examination that hedid not consider the comparison of sales during the summerof 1972 with the sales during the summer of 1971 prior tothe discharge of lacona. He also testified that in checkingthe route books with Iacona the entries indicated that laco-na was not regularly servicing the account as he was suppos-ed to do and many of the entries which should have beenfilled in were left blank, but that lacona could not explainwhether or not he had serviced the account on the dates forwhich the books showedno entries.On furtherexaminationGrant testified that Ray said that he had received nothingbut bad or lousy service from Pepsi Cola for a good manyyears and that the present route salesman was no exception,and that he would no longer handle Mountain Dew andgrape flavors but would continue to handle Pepsi Cola. Raycommented to Grant that the driver would come and leaveperiodically 8, 9, and/or 10 tanks thus forcing him to comeup with a larger amount of money when he only sold oneor two tanks over a normal period of time. When Grant'sattention was called to the sales records,he testified thatbetween January and April 3, the date on which he talkedto Ray, Ray had bought four tanks, three in January inconsecutive deliveries and one in February. No additionalproduct was purchased by Ray between February andlacona's discharge. Grant testified that on the day of thedischarge Ray had on hand plenty of syrup which he saidwas two, three, or four bottles. The last preceding sale toRay's consisted of two tanks of syrup and one bottle of gason September15, 1971.Rogers testified that about 3 weeks before lacona's dis-charge,he told lacona that Ray's Drive Inn needed somecups, C02, and product, because Ray was fussing about theservice he was getting. The next day according to Rogers'testimony he told Dean Ivey, who was Iacona's supervisor,that Ivey needed to check on the service on that route be-cause the customers were fussing.He also testified that heinformed Grant that he had talked to lacona about Ray's,that when they went into Ray's, Ray said he could not getservice and when he did get it the salesman brought so muchproduct, five or six tanks at a time, and so many tanks ofgas, that he was not going to put up with it any more.Rogers testified that about 2 weeks before the dischargeof lacona he had a conversation with Ray and asked himhow everything was going. On this occasion Ray said thateverything was okay. Ray said nothing on this occasionabout being out of the product or having too much product.On cross-examination Rogers testified that 3 weeks be-fore Iacona's discharge he was in Ray's Drive Inn and Raycomplained that he had had to borrow bottled gas and thathe needed cups and syrup. Thereafter, Rogers testified hetold lacona to deliver him this merchandise. At this time hetestifiedthat the prior visit where Ray had told him ev-erythingwas allright took place 2 weeks before Ray's firstcomplaint,that is,5 or 6 weeks before the discharge.Rogers testified that when he and Grant went to Ray's onApril 3, Ray said that he had plenty of syrup and, in fact,he himself saw at least three bottles of syrup under Ray'scounter on his visit.Although Grant testified that he had been informed thatRay had been a chronic complainer for years, which wascorroborated by the testimony of Dean Ivey, who had beenIacona's supervisor, as well as by Iacona, Rogers testifiedthat he had no knowledge that Ray was a complainer or thatRay's complaints were any more than anyone else's, that hehad no knowledge that Ray had a reputation as a complain-er or that Rogers had ever received a complaint from Rayother than the two concerning Iacona.Rogers also testified that when he picked up the equip-ment,which was then outside of Ray's Drive Inn, he foundthat the water tank had a hole in it and that the carbonaterwas broken. Rather than replace the parts, he scrapped theapparatus. There was no way of telling the condition of theequipment when it was removed from Ray's. It was notexamined until it had been deposited in Respondent's ware-house. Rogers denied that he had had any complaint fromRay that his equipment was defective at any time. Theequipment was 4 or 5 years old .6Iacona testified that when he and Cobb went to Ray's onthe afternoon of April 3 Cobb asked Ray what the problemwas and Ray told Cobb "it's everything." He said he hadhad poor service from Pepsi for the past 4 years, both at hisshop and another shop in Mount Gilead.' Ray said thatwhen Rogers had installed the fountain apparatus he prom-ised to replace it every 2 years, but after 4 years it had notyet been replaced. Cobb asked Ray what complaint he hadagainst Iacona and Ray said that he had not serviced himwith bottled drinks at the fruit stand beside his cafe. laconapointed out that it was winter time,the fruit stand wasclosed, and he did not put any bottled goods there becauseRay did not indicate that he wanted any.On the way back to the plant with Cobb, Iacona askedhim if Grant was going to fire him. Cobb asked whetherlacona had learned his lesson and lacona said he did notknow what Cobb was talking about, but if Grant fired him,the only reason he could think of was because of his unionactivity.Cobb answered that he did not know anythingabout that.I find that the reason alleged by Respondent for the dis-charge of lacona is pretextual. The testimony of Rogers isintrinsically inconsistent and is inconsistent with that of6 Neither Respondent nor the GeneralCounsel calledRay to the witnessstand7The Mount Gilead enterprise conductedby Ray is onanother route.Thereis no evidence that the driver-salesman on that route was disciplinedor whether Ray stopped doing businesswith Pepsi Colaat the Mount Cileadoutlet PEPSICOLA BOTTLING CO.Grant 8 Although Grant stated that Rogers told him that 2weeks before April 3, Ray had complained that he was outof CO2 gas and cups, Rogers apparently as an afterthoughtadded in his testimony that Ray was also out of syrup. Thisconflicts with the complaint allegedly made by Ray andreported by both Grant and Roger that Ray had beenoverloaded with syrup by the driver. The sales figures indi-cate that at no time after August 1971 when lacona com-menced working on this route was any large amount ofproduct sold to Ray. There is no explanation for the pres-ence of several bottles of syrup at Ray's Drive Inn on April3 if he had been out of syrup in mid-March, but had re-ceived none since February 11, as Respondent's bookswould indicate. While it is clear that Ray was a dissatisfiedcustomer and had been long previous to lacona's employ-ment with the Respondent,no credible evidence was ad-duced by Respondent that would explain his dissatisfactionwith Iacona other than lacona's failure to leave bottleddrinks in a chest at the shutdown fruit stand.Further, if Ray's dissatisfaction was with the service ofthe driver-salesman,- it appears logical that he would haveceased doing business with the driver-salesman rather thantake out the machinery and continue to use Respondent'ssyrup. The only logical explanation that appears from therecord before me is that,as Iacona testified,Ray's dissatis-faction was with the machinery which he pulled out andwhich on inspection was found to be defective. lacona hadnothing to do with repairing or replacing this machinery.Thiswas Roger's function and it must have been apparenttoGrant that this was the case. I conclude Respondent'salleged reason for the discharge was pretextual.My finding that the reason given by Respondent for thedischarge is pretextual does not,of course,necessarily leadto a finding that the discharge was for union activity. How-ever, the failure of Respondent to come forward with atruthful or probable rationale for the dischargeleaves aninference that the real reason,therefore,is one that does notbear scrutiny.The Respondent contends that it had no specific knowl-edge that Iacona was the employee who commenced theunion organization.I find that Respondent was thoroughlyaware of the extent of the organization and of the employeesinvolved in it, and I would deem it improbable that with allthe knowledge Respondent had of the union organization,particularly from the interrogation of Steve Kelly by Cobb,itwas unaware of the leading nature of lacona's participa-tion in it. In addition,it is clear that as of the evening ofApril 3Respondent was not prepared to discharge lacona,although it had then at its disposal all the facts on which thedischarge was allegedly based. Instead Grant told Iacona toreturn at 9 o'clock the next morning to meet with him.Although lacona was present at 9 o'clock he waited until 5p.m., when Grant was prepared to meet with him. At thistime lacona asked that Union Organizer Martin sit in on themeeting.Grant refused to permit this and gave lacona hisletter of discharge which of course had been prepared priorto that time. I conclude that the discharge of Iacona resulted8 Cobb wasnot called as a witness.It appears that,although he has re-covered from his heart attack,he is presentlyemployed by the Coca ColaCompany.Respondent gave no other explanation for the failure to call him.191from his activities on behalf of the Union or from the con-certed activities on his behalf by his fellow employees. I donot deem it necessary to determine which of the two motiva-tions led Grant to write the termination letter; either moti-vation supports the General Counsel's allegation thatlacona was discharged in order to discourage employees intheir union or concerted activities.2.Talmadge AllredThe General Counsel contends that Allred was dis-charged because of his union activities, pointing out thatRespondent knew from Kelly's disclosures to Cobb thatAllred attended union meetings and that Warehouse Super-visor Plowman blamed Allred for a narrowly averted walk-out of the warehouse crew?In the consideration of Allred's discharge, certain basicevidence is not in dispute. First, Plowman testified that hehad on two or three occasions prior to March 22 warnedAllred about drinking on the job and on the last precedingoccasion, a few weeks before Allred's discharge, had toldhim that he would no longer tolerate it. This was not deniedby Allred. The second factor is the uncontroverted testimo-ny by Plowman that Respondent had a strict rule againstdrinking on the job. The third factor is that Allred, in fact,had had beer with his lunch and his condition on the af-ternoon of his discharge simulated that of a person who isinebriated. In consideration of these three facts I cannotfind that the reason given by Respondent for the dischargeis pretextual.The General Counsel alleges that the pretext is demon-strated by the fact that Allred was not discharged for thefirst few occasions in which he had been drinking on the job,but there is no evidence that these occasions ever came tothe attention of Plant Manager Cobb or of any supervisorother than Plowman, whereas the final incident, which ledto the discharge, was called to Cobb's attention by Plowmanand it was Cobb that discharged Allred the following morn-ing. I infer nothing from the fact that Cobb did not dis-charge Allred on the evening of the 22d if Cobb believedthat Allred was intoxicated. It is equally inferable that hechose to wait until morning to discharge him rather thanrisk a confrontation with an intoxicated employee. I find itunnecessary to determine whether Allred was, in fact, intox-icated on the evening of March 22 or was suffering from anepileptic attack as he testified. His own description of hissymptoms taken together with prior experience of Plowmanwould lead to an inference that Respondent in good faiththought he was intoxicated. Allred did not testify that hetold Cobb that he had had a seizure nor that he told Plow-man when Plowman first approached him.I conclude that the General Counsel has failed to supporthis allegation with sufficient evidence to raise an inferencestrong enough to overcome the evidence of Respondent thatAllred was discharged for drinking on the job, in accord-ance with Respondent's normal custom. Accordingly, Ishall recommend that the complaint insofar as it alleged his9 Although Plowman denied talking about the Union to any employee atany time hedid not denythis occurrence.Ido not deem his denial toconstitute a denial of thisoccurrencesince there was apparently no mentionof the Union at anytime during the occurrence. 192DECISIONSOF NATIONALLABOR RELATIONS BOARDdischarge for violative reasons should be dismissed.10C. The Unfair LaborPractice Strike andthe StrikersI found above that the discharge of Ianona was an unfairlabor practice,and I pointed out above that there is noquestion that the strike resulted from Respondent's actionwith regard to lacona.Accordinglyit follows that the strike,which commencedon April4,was an unfair labor practicestrike.Under the Board's normal rule employees who en-gage in an unfair labor practice strike have an absolute rightto reinstatement to their own or similar jobs even if it isnecessary to discharge replacements hired to take theirplace while they were on strike,and the failure of Respon-dent to reinstate such strikers is an additional violation ofSection 8(a)(3) and(1) of the Act.With regardto J. J.Pratt,a striking employee, Granttestified that Pratt was offered reinstatement at a lower rateof pay than he had had before because his regular job hadbeen filled by a replacement.This is not an offer of rein-statement at the same or substantially equivalent positionand is violative of Section 8(a)(3) of the Act. It is clear thatPratt was thereafter reinstated to his own job where heworked for a period of time.Accordingly, I shall recom-mend that he be made whole for the earnings he lost fromApril 12until he was actually reinstated by Respondent.The General Counsel contends that the dismissal of theallegation with regard to employee William Jones was inerror because Respondent by its action rendered an applica-tion for reinstatement by Jones to be a vain and fruitless act.Jones was not called to testify.He apparently is in theArmed Services at the present time.The only evidence thatwe have as to Jones is that he was a part-time casual em-ployee and that Grant,Respondent's general manager, whointerviewed the returning strikers on April 12, had no recol-lection of seeing him then or at a later date.There is nothingimproper in the placement of his name 2 days later on apreferential hiring list.If Jones can be said to have beenmade an unconditional offer to return to work, it has tohave been that made by Martin on behalf of all the strikerson April 12.I do not believe that it is incumbent on Respon-dent to hold open a job for an employee when the employeedoes not appear to be reinstated.While it is probable, judg-ing from the testimony of Grant,that if he had appeared hewould have been told that he was permanently replaced, Ibelieve his appearance was necessary to place upon Respon-dent the liability the General Counsel seeks. Accordingly, Ishall not reverse the ruling made at the close of the GeneralCounsel's case in chief.Respondent contends that each of the other employeesnamed by the General Counsel committed strike violencewhich,under the rule in many cases decided by the Boardand the courts, warranted refusal on the part of the employ-er to reemploy him at the conclusion of the strike.With thistype of defense the procedural rule is well laid out. Theburden is on Respondent to show that it had good cause to10 In the light of this finding I deem it unnecessary to considerRespondent's additional defense that Allred should not be reinstated becausebelieve that the named employee committed acts of miscon-duct which were "so violent, or of such serious character asto render the employees unfit for further service" It andthat, accordingly, Respondent did not return them to theirjobs; then the General Counsel has an opportunity to pro-duce proof that the employer was mistaken in believing thatthe employee had committed that act or that the act was ofsuch a nature that it should not operate to bar theemployee's right to reinstatement. Additionally at this stagetheGeneral Counsel has the opportunity to present evi-dence that the Respondent's unfair labor practices are suchthat the misconduct is justifiable so that a balance may bereached under the rule first set forth inN.L.R.B. v. ThayerCompany,213 F.2d 748 (C.A. 1), cert. denied 348 U.S. 883,and cited inKayser-Roth Hosiery Company, Inc.,187 NLRB562. The General Counsel having presented his evidence,Respondent is of course afforded an opportunity to presentevidence to rebut that of the General Counsel. This in theinstant caseRespondent did not do. For convenience Ipresent the discussion of the remaining employees on analphabetical basis.1. Jerry BaileyThe only evidence adduced with relation to Jerry Baileywas that he was one of several pickets who, on the morningof April 6 as the trucks were attempting to leave the plant,blocked the egress of the trucks. According to the testimonyof Joel Keiler, Respondent's lawyer, he saw Bailey blockRespondent's trucks from leaving the plant by standing onthe curb through which the trucks would have to travel.Bailey testified that he was picketing on that occasion andwalking slowly in the driveway and admitted that while hewas on the picket line a truck came up near him and stoppedbecause he was walking in front of it. Respondent cites nocase inwhich the mere temporary blocking of a truck wasfound sufficient to render an employee thereafter unem-ployable, nor do I know of one. The evidence is clear thatwhile the actions of the pickets, which include Bailey,blocked the truck for a period of time, ultimately the truckwas able to move and in fact itwas as a resultof the truck'smovement and activities thereafter that incidents occurredwhich formed the basis of Respondent's defenseswith re-gard to other employees. I find no warrant for Respondent'srefusal to reinstateBailey and, accordingly, I find that heis the victim of discrimination and I shall recommend thathe be reinstated.2.William DeBerryThe only evidence relating to William DeBerry is in thetestimony of Reginald Kimber, an industrial espionageagent retained by Respondent during the strike. Accordingto Kimber's story, driving his own automobile he crossedthe picket line and was stopped partially on the plant prem-isesby pickets. A short white male, otherwise not identified,said "don't go in there please because we're on strike andyou may go in and take my job and I need to support mywife and family, so don't go in." Kimber answered, "Well,of his conviction for damaging company property during the strike.11Terry CoachIndustries,Inc,166 NLRB 560 PEPSI COLA BOTTLING CO..193I need to work because I need money," to which the picketanswered, "What do you need, gas? I'll personally go to aservice station and ask a friend of mine to give you a tankif you'll not go in." Kimber answered, "Well, I'm sorry Ihave to work and I'm going to see about getting hired." Atthis point DeBerry, who is a Negro, laid hands on Kimberand turned him around, saying, "Look brother man youshouldn't go in there. You notice us blacks out here. Nowwe're fighting for something and you notice that there arewhite people here, white brothers are with us too, don't gointo that place." Kimber, who is also a Negro, answered,"Well, are you threatening me?" to which DeBerry an-swered, "you're damn right I am," and said "you go aheadat your own risk but you're subject to lose your damn lifeand you'll get your ride ----- up. Just go ahead at your ownrisk." 12On cross-examination Kimber identified himself as a "se-curity officer" and stated that he had a gun "displayed" onthe seat of his automobile when he crossed the picket line.No other evidence was adduced with regard to DeBerryother than evidence of his identification by Attorney Keiler.DeBerry did not testify.The Board does not ordinarily hold that asingle threatuttered by a picket on the picketline is misconduct of sucha nature as to place an employee outside the pale.13In the situation here, with Kimber posing as a strike-breaker with a gun openly displayed on the seat of his car,when Kimber reacted to DeBerry's plea for support of thestrike with the question "Well are you threatening me"?, Icannot find that DeBerry's reaction amounted to anythingfurther than a counterthreat. There is no evidence that therewas anything violent in the picketing situation at the timeKimber arrived at the plant or that anything of a violentnature was said to him until he introduced a note of violenceinto the situation with his revolver and his challenge toDeBerry. There is no evidence that DeBerry at anytimeother than this confrontation engaged in violent conduct oractions which were anything but peaceable. I find that De-Berry's actions do not constitute conduct such as to warranthis discharge. Accordingly, I find that his discharge violatedSection 8(a)(3) and (1) of the Act.3.Leon JonesWhen Kimber left the plant after spending what re-mained of the day in it, he got into his car and drove to thepicket line; again his automobile was blocked. There werefour or five persons standing to the right of his vehiclethrowing stones and shouting. Approaching him on the left,Leon Jones shouted "Hey brother man," Kimber rolled hiswindow down, Jones walked up to the car and said "youwere told not to go into this place now, I'm going to kill you." Kimber turned his headtoward the strikers to the right of his automobile and Jonesstruck him a blow behind his head with his hand. Kimberbacked his automobile into the plant and identified Jones.12Kimber explained that the expressionused by DeBerryis a commonplace colloquial expression and meant that his automobile would be dam-aged13Kayser Roth Hosiery Company, Inc, supraThe police were called and they escorted Kimber out oftown.Jones did not take the witness stand. There is no otherevidence with regard to the incident nor is there other evi-dence regarding Jones' activities during the strike.While I found above that DeBerry in his confrontationwithKimber reacted to the provocation of Kimber, inJones' case there is no indication that there was any provoc-ation other than the fact that obviously Jones knew whathad happened at Kimber's arrival at the plant. Jones en-gaged in an unprovoked verbal and physicalassault onKimber as he was attempting to leave the plant. The Boarddoes not condone nor protect persons whoengage in suchactivities. I conclude that Respondent was warranted in itsrefusal to return Jones to its employ on his application.Accordingly, I shall recommend that the complaint be dis-missed with regard to him.4. Jerry PuckettJerry Puckett was denied reinstatement because, accord-ing to Respondent, his was one of the cars to which a cablewas tied on April 5, which allegedly impeded the entry ofvehicles into Respondent's property, because he drove a carin which Glenn Smith,as a passenger,reached out and stolea handtruck from a vehicle belonging to Respondent andbecause "both at the unemployment compensation hearingand at this hearing did not deny that he broke the wind-shield of Hollis Smith's truck on April 10, at Wilson's Redand White." With regard to the last of the threereasonscited, I note that Puckett would not normally have deniedbreaking the windshield of Hollis Smith's truck inasmuch asno one claimed that he did break the windshield of HollisSmith's truck. It appears that he was one of three membersof a group that talked to Smith immediately before Smithfound that his windshield was broken. Another group ofstrikers was present about the same time at the same placeand talked to Smith and no identification of the person whobroke the windshield was made. With regard to the testimo-ny of Ewing and Guinn that Glenn Smith was riding inPuckett's car when the car passed the truck very very closeto it and Smith reached out and plucked a handtruck fromthe truck. Puckett denied that Smith stole the handtruck orthat it had been seen in his trunk thereafter, and indeeddenied having passed the truck which was being driven byEwing at any time. While Ewing was not a particularlycredible witness, to the extent that he was corroborated byGuinn, I believe him. Guinn testified that he was driving thetruck on the highway and that he saw in his rearview mirrorthat Puckett, who was accompanied by Glenn Smith, drovehis car close to the truck and Smith reached up and took ahandcart off of it, after which Puckett's car pulled on ahead.Ewing testified that Jerry Puckett was driving his car andthat Glenn Smith reached out of his car, took the handtruckoff of the truck in which he was a passenger, and went ondown the road with the handtruck on the outside of theircar.Obviously Ewing's account is not to be trusted.I see noway that a passenger in a truck with a solid body, such asa Pepsi Cola truck, could have seen what was taking placeon the left-hand side of the truck from the passenger's seat; 194DECISIONS OFNATIONALLABOR RELATIONS BOARDthe most that he could possible haveseenisPuckett's carafter it had passed the cab of the truck in which Ewing wasa passenger. However, Guinn who could have seen this inhis rearview mirror testified that he did so and I credit histestimony.The General Counsel would have me discredit Guinnbecause the affidavit Guinn gave a Boardagent insupportof a chargefiledby the employer against the Union statedin effect that when he crossed the picket line on April 5,nothing happened; however, it is clear from the context ofthe affidavit that he was being questioned about incidentstaking place on the picket line rather that about incidentsthat took place thereafter. I do not consider that the affida-vit is inconsistent with his testimony.The General Counsel contendsthat assumingthat Puck-ettwaspresent during the incident of the handtruck, andanother incident when Glenn Smith threw an object break-ing aPepsi Cola truck mirror at which Puckett was notidentified as the driver, his acts were not sufficientlyseriousto constitute grounds forrefusal to reinstate. It does notappearto methat Puckett can be considered to be any lessguilty of the theft of the handtruck than Smith, in light ofthe fact it could not have taken place without his expert andcooperative driving matching the speed of his vehicle to thatof the truck and moving and driving so close to the truckthat Smith was able to lean out and grasp the handtruck. Ido not credit Puckett's denial that the incident ever tookplace at all and I believe that Puckett's actions constituteadequate grounds to support Respondent's refusal to rein-state him. Accordingly, I shall recommend that the com-plaintbe dismissedwith regard to Puckett.5.Larry TalleyTalley was the driver of one of the cars that engaged inan incident following two of Respondent's trucks down thehighway during the course of which he and the drivers oftwo other vehicles passed the trucks and slowed down infront of them, causing them to reduce their speed to avoidrunning him down, and blocking the highway and cuttingthe truck off.14In addition to the harassment of Respondent's trucks,Talley is blamed for threats uttered at the store of a custom-er of Respondent's to one of the drivers and in stoning theautomobile of another driver. Finally, Talley's was one ofthe cars to which Respondentallegesa cable was attachedwhich barred Respondent's counsel and Respondent's truckfrom crossing the picket line. With regard to the allegedstoning, the testimony on which Respondent relies is that ofDonald Franklin, who stated that Talley and two otheremployees, Kagle and Glenn Smith, were on the picket linewhen he arrived at the plant, that Glenn Smith threw a rockwhich hit the back of his car, and that a brick or bottle hitthe front of his car. He did not know who threw that. There14 1 donot agree with the characterization of Respondentthat Talley wastrying to runthe truck off the road.Ibelieve it is impossible for a passengercar to run a rather heavy truck offthe road bycutting in front of it, at mostif the truckdid not stop the passengercar would probablyhave beenwrecked.However,I believe the testimonyof CarltonWilliams that in orderto avoid hittingTalley's carhe turned off on a side road.was no suggestion in his testimony that Talley threw it.CarltonWilliams, a passenger in Franklin's car, testifiedconcerning the incident but had no recollection of Talley'spresence on the scene. In the absence of evidence to theeffect that Talley did anything, I can make no finding ofmisconduct with regard to Talley in this incident.15The incident at the grocery store was reported by GeorgeEwing. He stated that Larry Talley, Melvin Cagle, andBobby Smith were across the road from where he was work-ing in front of the grocery store. They all just stood andwatched, except they tried to call him and Guinn, who washelping him across the road, but he would not cross theroad. Bobby Smith on this occasion yelled at Ewing "he wasgoing to cut my guts out if I didn't stop." 16 Ewing signedan affidavit stating that before Bobby Smith made histhreat,Talley and Cagle suggested leaving, saying that"they couldn't do anything here," but after reading thestatement he denied that it refreshed his memory and testi-fied that he did not recall such a statement, although hisaffidavit was true and accurate and he had sworn to it. Laterin his cross-examination he testified that Talley and Caglecame across the road and talked to him, but he did not recallwhat they said other than that they were trying to make himstop working at that place.Guinn testified that he was with Ewing working at thegrocery store when Talley, Cagle, and Smith came up. Hequoted Talley as saying profanely that he and Ewing hadbetter not work any more stops, they better turn around andgo back, and stating that they had already run some of theboys back that had gone out. I conclude that the incidentat the grocery store does not afford Respondent valid causefor the rejection of an employee.With regard to the truck "following" incident of April 6,CarltonWilliams, Donald Franklin, and Hollis Smith alltestified to the fact that they were followed by three carloadsof pickets and that Larry Talley, in particular,engaged inthe process of harassment of the two truckloads of PepsiCola products by driving in the front of them and slowingdown, by weaving back and forth on the road to disconcertthe truckdrivers, and by cutting off one of the trucks, forc-ing it to pull over to the side of the road and ultimatelyswing into a side road.Talley testified only that he was the driver of one ofseveral cars that followed the two trucks, that his purposewas to talk to the employees in the trucks when they stop-ped, to encourage them to respect the picket line, and thathe followed behind the trucks and from in front of themhaving passed them. I credit thewitnessespresented byRespondent that Talley harassed the trucks in the mannerin which they testified. Respondent contends that Talley'sdischarge stemmed in part from this harassment.I conclude that Respondent was warranted in dischargingTalley for this, if for no other reason. While to a professionaldriver, a motor vehicle may simply be an instrument of hisprofession, it is nonetheless a potentially dangerous weap-on, andto use it assuch, either for harassment or threat, isinmy opinion no different than threatening with a gun orIsKayser RothHosiery Company, Inc., supra16 In his first account,before being refreshedwith his affidavit, Ewingtestified that there were-five sinkers present onthisoccasion. After checkingwith his affidavit he stated that there wereonly three PEPSICOLA BOTTLING CO.other lethal instrument.While it is true that no accidentsoccurred, it is clear that Talley's driving required that thedrivers of the two trucks operate with exceptional vigilanceto avoid running down the harassing car, running off theroad, or involving innocent third parties who presumablyhave the right to use the same roads. I can perceive of noexcuse for such harassment. The continuation over a periodof time, even as short as 20 minutes, which Talley testifiedto, ismore than a "trivial rough incident occurring in amoment of animal exhuberance,"17but constitutes a dan-gerous misuse of a lethal instrument.I recommend that thecomplaint, insofar as it alleges the discharge of Talley as aviolation,be dismissed.6.Charles TaylorCharles Taylorwas refused reinstatement because ofthree incidents. First, he was identified by Attorney Keileras a man who approached an automobile beside the plantoccupied by a prospective jobseeker during the strike,leaned in and stated "I know where you live and if you goin there to work I'll come looking for you." The incidentarose when Taylor drove another employee, Shankle, fol-lowing three truckloads of men and product, from theRespondent's plant.When the trucks stopped at a trafficsignal, Shankle jumped out of Taylor's car, picked up abottle, threw it through the window of one of the trucks.Taylor called Shankle to get back in the car andimmediate-ly turned around and returned to the picket line. He statedthat he wanted nothing to do with such tactics.The third basis on which Respondent considers Taylordisqualified for reinstatement was that his automobile wasone of those to which an alleged cable was attached barringpassage inand out of Respondent's plant.With regard to the incident of the threat which took placeon the first day of the strike, to the extent that it is a threat,Ido not believe that it is of such nature as to warrantTaylor's disqualification for reinstatement. 18With regard to the rock-throwing incident there is noevidence that Taylor drove Shankle with any expectationthat he would commit any violent acts, that he concurredin the commission of such acts, or that he was in any wayresponsible for the commission of such acts. His immediatereturn to the picket line after Shankle threw the bottle isconsistent with his testimony that he wanted nothing to dowith strike violence. His mere presence on the scene is notenough to warrant Respondent's refusal to reinstate him.19With regard to the alleged cable episode the evidence is notclear as to the nature of the cable. Mrs. Brindle testified inresponse to a leading' question that it was a steel cable. Mr.Brindle testified that it was a stung and that it was not asteel cable. Guinn testified, in response to a leading ques-tion, that it was a cable and Attorney Keiler testified thatin his opinion, it was a steel cable. None of the witnesses7 Terry Cloth Industries, Inc,166 NLRB560, and cases cited therein8Mr and Mrs.Bundle the occupantsof theautomobile who were alleged-ly threatenedby Taylor testified that he simplyleaned in and said "I knowwhereyou live"and they testified thathe didnot stateanything aboutcoming to look for them.19Koycer Roth Hosiery Co, Inc, supra195presented by Respondent held or touched the cable al-though Attorney Keiler said that he was within a couple feetof it. lacona stated that it was a nylon or cotton cord andthat he at no time saw a steel or metal cable at the picketline. Pictures were presented by Respondent showing thecord attached to the automobiles across the picket line. Itis not possible from the pictures to ascertain of what it wascomposed, although from the way in which it hangs and istied I would infer that it was too limber to be a steel cable.In any event, there is no evidence that the cable keptanybody in or out of the plant and constituted anythingmore than an irritation to Respondent and particularly hiscounsel. There is no evidence that the pickets refused tolower it when anyone asked them to do so, although itappears that they moved slowly and reluctantly on occasionwhen asked to lower the cord.I conclude that none of the matters alleged by Respon-dent constitute adequate warrant for Respondent to refuseto reinstate Taylor and I find that Respondent's refusal toreinstate him violated Section 8(a)(3) and (1) of the Act.Respondent also contends that in the event lacona's dis-charge is found to have been violative he has lost his rightto reinstatementby hispicket line misconduct.His picketline misconduct referredto byRespondent consists of beinga party to the matter of the cable which I have discussedabove withreferenceto the discharge of Taylor and foundinsufficient to justify refusal to reinstate, and his presenceat and participation in the confrontation between driversand strikers taking place at a grocery store operated by oneof Respondent's customers. This incident was reported byHollis Smith, one of Respondent's supervisors, who wasdriving a truck during the strike. He stated that he was ata market in another town, when Jerry Puckett, ThomasAllred, and Val Iacona came into the market and asked himnot to work anymore. When he came outside of the market,they told him that they had had Flippen taken care of andhad George Ewing staked out over in Southern Pines andtold him not to work anymore stops. He answered that ifnothing happened to him or the trucks that he would contin-ue working stops and they left. He went back inside thestore and the manager came and told him that someone hadhit his truck and he went out and found his truck broken.This was shortly after Puckett, Allred, and Iacona talked tohim and 30 minutes before Glenn Smith, Bobby Smith, andGeorge Hudson were reported to him to be outside thestore. He left later after asking the manager to call the policeand found five or six cases pulled off of his truck. Smithadmitted that the damage to his truck could have beencaused by any of at least six people that he knew were orhad been informed were present. On cross-examinationSmith testified that all three of the employees who spoke tohim in the store said exactly the same thing and that theysaid "Mr. Flippen has just been beaten up and that GeorgeEwing had been staked out at Southern Pines." Later in hiscross-examination he said that Puckett said that Flippen hadbeen taken care of and that George Ewing had been stakedout at Southern Pines.Still later in the cross-examination headded that all three of them told him that they were goingto take care of him if he worked but, they did not say howthey were going to take care of him. Iacona testified that hetold Hollis Smith that Flippen had been beaten up and that 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe guys that did it were in cars riding around and he wouldbe better off if he went back to the plant.Thereafter,Iaconastated,he returned to the plant,talked to some of his fellowstrikers,and decided that things had gotten out of hand. Hecalled the Respondent'smain office in New York or NewJersey and talked to a man named Posh;told him that theemployees were concerned and asked if Posh could help.Posh said that he was not concerned and that he wouldleave the matter up to Mr. Grant.JerryPuckett testified that he told Hollis Smith on thisoccasion to take his.truck back in and try to help the strik-ers, and Smith answered that he could not afford to.Puckettdenied that he made any statement to the effect that anyonehad staked out George Ewing,and he had no clear recollec-tion whether Val lacona or George Hudson was with himon that occasion.He testified that when the conversationbroke up Hollis Smith signaled a peace sign with his fingersand they drove away.It is clear that Puckett had little or norecollection of the incident.As far as lacona is concerned I do not believe that thisincident warrants a refusal to reinstate him. In the firstplace,balancing the employer'sunfair labor practicesagainst the actions of the strikers,lacona probably shouldbe given more latitude than other employees since he is theoriginal discriminatee herein.20But,without considerationof that, I believe Iacona's testimony that the message thattheybrought to Hollis Smith was more in the nature of awarning and plea for him to cease supporting the Respon-dent than a threat to him that he would be dealt with asFlippen had been. I find no warrant in this episode forRespondent to deny reinstatement to lacona.D. The 8(a)(1) ViolationsI recounted above the interrogation of employee SteveKelly by Plant Manager Cobb on several occasions duringthe first half of the Union's organizing campaign. AlthoughKelly had originally approached his supervisor with infor-mation that the men were organizing a union,the secret aidsecretive interrogationsby Cobb,going into detail as to theunion meetings, the attendance thereat and what took placein them, and the identity of the persons who were involvedin the union organizing, went far beyond any privilege theemployer might have gained therefrom. I find that theseinterrogations and the solicitation of Kelly to engage insurveillance of the union meetings for Cobb's benefit violateSection 8(a)(1) of the Act.Employee Robert Sealey testified that he was called byCobb into his office where Cobb asked him if he knewanything about a union or if he heard anything or anyonetalking about it, and asked Sealey to name names which hedeclined to do. Again this is undenied, again it constitutesinterrogation which is violative of the Act.General Counsel also contends that Plowman, who is thewarehouse supervisor, interrogated Talley and Allred. Fromthe accounts of Talley and Allred it appears that Plowmanwas himself considering joining the Union or supporting theUnion. The questions he asked, whether the Union had a20 N L R B. v. Thayer Company,213 F.2d 748 (C.A I), cert denied348 U.S.883.majority, whether most of the older people (of whom Plow-man would have considered himself part) Were involved,and what the Union was doing as far as working conditionsin the warehouse, all appeared to be noncoercive attemptsto seek information for Plowman's own satisfaction ratherthan for Respondent's use. It does not appear that the em-ployees felt coerced by his questions. On the contrary onereaction Plowman got to his questions was a suggestion thatif he wanted to know what the Union was going to do forthe employees he ought to go to the meetings. I do not findthat these interrogations, under the circumstances in whichthey were made, constitute violative conduct, and I recom-mend that the complaint be dismissed with regard thereto.IV THE EFFECTS OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, oc-curring in connection with Respondent's operations de-scribed in section I, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V THE REMEDYHaving found that Respondent had engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom, and take certain affirmative action de-signed to effectuate the policies of the Act. Having foundthat Respondent discriminated against certain unfair laborpractice strikers in that it declined to reinstate them whileat the same time replacements were employed and working,I shall recommend that Respondent make whole those strik-ers whose reinstatement was delayed by reason of the em-ployment of strike replacements, for any loss of pay theymay have suffered because of the discrimination againstthem, by payment to each of them of a sum of money equalto the amount they would normally have earned during theperiod between April 12 and their reinstatement. I shallfurther recommend that Val Iacona shall be reinstated andthat those employees found above not to have committedthe acts of misconduct attributed to them, or as to whosemisconduct I have found insufficient cause to disqualifythem from employment, be reinstated to their former orsubstantially equivalent positions without prejudice to theirseniority or other rights and privileges, discharging if neces-sary any employee hired on or after the inception of thestrike, and that lacona and each of said strikers be madewhole for any loss of earnings in accordance with theBoard's usual procedures for the payment of backpay.Upon the basis of the foregoing findings of fact on theentire record in this case I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Charging Party is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging and failing to reinstate Val Iacona be- PEPSICOLA BOTTLING CO.cause of his activities on behalf of the Unions,Respondentdiscriminated against employees within the meaning of Sec-tion 8(a)(3) and(1) of the Act.4.By striking in protest of the dischargeof Vallacona,the employees of Respondent engaged in an unfair laborpractice strike.5.By refusing to reinstate William DeBerry, JerryBailey,J.J.Pratt,and CharlesTaylor,allof whom were unfairlabor practice strikers,while strike replacements were em-ployed,Respondent discriminated against employees with-in the meaning of Section 8(a)(3) and(1) of the Act.6.By coercively interrogating employees and by solic-iting employees to engage in surveillance of the union activi-ties of its employees,on its behalf,Respondent engaged inunfair labor practices in conduct violative of Section 8(a)(1)of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.Upon the foregoing findings of fact,conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the NationalLaborRelations Act, asamended,Ihereby issue the following:ORDER21Respondent,Pepsi Cola Bottling Company of Lumber-ton, Inc.,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in Local 28 DistributiveWorkers of America,ALA, or anyother labor organization,by discharging employees because of their activities on be-half of the said labor organization, or by discriminatorilyrefusing to reinstate unfair labor practice strikers or delay-ing in reinstating unfair labor practice strikers,while contin-uing in its employ replacement employees hired during thestrike,or in any like or related manner discriminatingagainst any employee with regard to his hire or tenure ofemployment,or any other condition of employment.(b)Coercivelyinterrogating its employees with regard totheir or other employees'activities on behalf of any union,or soliciting employees to engage in surveillance,on its be-half, of its employees'activities on behalf of the Union.(c) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise of their21 In the event no exceptions are filedas provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board,the findings.conclusions,and recommended Order herein shall, asprovidedin Sec. 102.48of the Rules and Regulations,be adopted by theBoard and become itsfindings, conclusions,and Order,and allobjectionsthereto shall be deemedwaived for all purposes.197right to self-organization, to form their own labor organiza-tion, to join or assist the Union, or any other labor organiza-tion, to bargain collectively with representatives of theirown choosing, and toengage inconcerted activities for thepurposes of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities.2.Take thefollowing affirmative action designed to ef-fectuate the policiesof the Act:(a)Offer to Val lacona, William DeBerry, Jerry Bailey,and Charles Taylor immediate and full reinstatement totheir former jobs, or, if these jobs no longer exist, to substan-tially equivalent jobs, without prejudice to their seniority orother rights and privileges,discharging if necessary,all re-placements hired after the commencement of the strike, andmake said employees whole for any loss of wagestheymayhave suffered to the extent and in the manner set forth inthe section entitled "The Remedy."(b)Make whole J. J. Pratt, whose reinstatement was de-layed by the continuing employment at the close of thestrike of strike replacements, for any loss of pay he mayhave suffered as a result of the discrimination against himin the manner set forth in the section entitled "The Reme-dy—(c)Post at its plant at Rockingham, North Carolina, cop-ies of the attached notice marked "Appendix. "22 Copies ofsaid notice, on forms provided by the Regional Director forRegion 11, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter,in conspicuous places,including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to ensure that suchnotices are not altered, defaced, or covered by any othermaterial.(d) Preserve and, upon request, make available to theBoard or its agents for examination and copying all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records, necessary, toanalyze the amount of backpay due under the terms of thisrecommended order.(e)Notify the Regional Director for Region 11, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT 1S FURTHER RECOMMENDED that the complaint herein bedismissed insofar as it alleges violations of Section 8(a)(1)and (3) which have not been sustained.22 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read "Posted pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."